Citation Nr: 0322355	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-22 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of subtotal gastrectomy for duodenal ulcer.

2.  Entitlement to a compensable evaluation for a ventral 
hernia.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued disability evaluations of 40 
percent for residuals of subtotal gastrectomy for duodenal 
ulcer and zero percent for a ventral hernia.  The veteran 
filed a timely notice of disagreement and substantive appeal.

In his substantive appeal, received in November 1999, the 
veteran requested a videoconference before a Member of the 
Board (Veterans Law Judge) at the VA Health Care Center 
(VAHCC) in El Paso, Texas.  In correspondence received by the 
Board in January 2003, he withdrew the hearing request.

This matter was previously before the Board in November 2002 
and February 2003, at which times it was remanded for 
additional development.

The Texas Veterans Commission previously represented the 
veteran.  In correspondence dated in February 2003 the 
veteran indicated that he wished to withdraw the Texas 
Veterans Commission as his service representative.  There has 
been no successor appointed.


FINDINGS OF FACT

1.  The veteran's residuals of subtotal gastrectomy for 
duodenal ulcer are manifested by moderate symptoms, with 
episodes of epigastric disorder less frequent than for a 
severe disability, with characteristic mild circulatory 
symptoms after meals, with diarrhea but without weight loss.

2.  The currently assigned evaluation of 40 percent is 
protected against reduction, since it has been continuously 
rated at or above that level for 20 or more years.

3.  The veteran's hernia disability is manifested by a small 
ventral hernia, with no disability demonstrated and without 
need for a belt.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for subtotal gastrectomy for duodenal ulcer have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.951(b), 4.114, Diagnostic Code 7308 (2002).

2.  The criteria for a compensable evaluation for the ventral 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7339 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to the pertinent evidence of record, the veteran 
was granted service connection for duodenal ulcer with 
vagotomy and gastro-jejunostomy and pylorospasm with a 20 
percent evaluation, and a ventral hernia with a zero percent 
evaluation, in December 1964.  By rating decision of June 
1978 the rating for the veteran's service-connected residuals 
of subtotal gastrectomy for duodenal ulcer was increased to 
60 percent from July 1, 1966, and 40 percent from September 
1, 1978.  The evaluation for ventral hernia was continued at 
zero percent.  

In July 1998 the veteran filed a claim for an increased 
evaluation for his service-connected disabilities.  To 
support his claim, he submitted VA outpatient treatment 
reports variously dated from 1996 to 1998.  A May 1996 report 
shows he was treated with Pepcid following findings of H. 
pylori antibodies.  A report from May 1998 shows he stated 
that since the previous night he had vomited several times.  
He reported that he could not hold anything in his stomach, 
not even water.  He stated that he had sharp constant aching 
pain in the stomach.  Further, he stated that he felt weak, 
had chills, was perspiring a lot, and had a headache.  

In July 1998 he was seen in the gastroenterology clinic for a 
follow-up on gastroesophageal reflux disease (GERD).  It was 
noted that an esophagogastro-duodenoscopy (EGD) performed in 
June 1998 had been unremarkable.  It was also noted the he 
felt about 40 percent better, but that he had 
reflux/heartburn symptoms.  The diagnoses were increased 
gastrin, GERD/vomiting and substance abuse.  A radiology 
report showed the veteran had a normal small bowel series.  
In addition, an upper gastrointestinal (GI) procedure was 
performed, which showed that a foreshortened stomach 
exhibited a widened pyloric canal suspicious for 
pyloroplasty.  The duodenal bulb and sweep, however, appeared 
unremarkable.  There were some retained gastric contents in 
the foreshortened gastric pouch.  There was no evidence of 
active ulcer disease.  A radiologic view of the abdomen 
revealed no significant intra-abdominal abnormalities.  

In January 1999 the RO issued a rating decision in which the 
evaluation for the residuals of subtotal gastrectomy for 
duodenal ulcer was continued at 40 percent disabling, and the 
ventral hernia was continued at zero percent.  The veteran 
filed a notice of disagreement with the RO's determination.  
A statement of the case (SOC) was issued in June 1999, which 
continued the 40 percent evaluation for subtotal gastrectomy 
for duodenal ulcer and the zero percent rating for ventral 
hernia.  

In July 1999 the veteran underwent a VA examination for 
digestive conditions.  The examiner noted that the veteran's 
claims folder had been reviewed.  With regard to the 
disability of subtotal gastrectomy for duodenal ulcer.  It 
was noted that the veteran had a history of peptic ulcer 
disease in the 1960's.  He had undergone a subtotal 
gastrectomy and vagotomy in 1961.  He had exploratory 
laparotomies in 1964 and 1965, which according to the veteran 
were due to a perforated peptic ulcer and complications.  He 
reported that his symptoms had worsened in the last two to 
three years, with increased bloating and colicky pains, and 
diarrhea that occurred at least twice a week.  It was noted 
that he ate one full meal in the morning and would take a 
small amount of food the rest of the day.  When that diet was 
followed, he stated that he would have occasional diarrhea 
twice a week and, between the episodes of diarrhea, his 
stools were soft.  When he had more than one full meal a day, 
he would have increased diaphoresis, nausea, vomiting, and 
weight loss.  He reported that on one occasion he lost eight 
pounds of weight in five days.  He also complained of 
increased heartburn, mainly at night.  He denied any 
hematemesis, melena, or epigastric pain.  He stated that his 
weight had been very unstable and would go up and down.  The 
examiner noted that the veteran's weight had been stable at 
around 132 to 134 pounds.  At the time of the examination, 
his weight was 138.3 pounds.  

With regard to the veteran's ventral hernia, he reported that 
as long as he did not do any heavy weight lifting and use a 
brace when he was working, he did not have any problems with 
that disability.  He stated that he only occasional had pain 
through the hernia when he strained his abdominal muscles to 
have a bowel movement.  He reported that his hernia 
disability affected his daily activities in that he could not 
do heavy lifting and things that he usually wanted to do at 
home, because he was afraid of pain in the area of the 
hernia.  

On  physical examination, the abdomen was soft and nontender, 
and an obvious old surgical scar was seen.  There was a small 
ventral hernia felt, with no signs of incarceration seen.  
There was no pain upon deep palpation of the hernia.  It was 
located around the epigastric area.  There was marked 
tenderness in the epigastric area, but there was no rebound 
in the abdomen.  There were normal bowel sounds and no 
organomegaly.  Radiological examinations in July 1999 
included an upper GI that showed no demonstration of ulcer, 
no change, and no significant film since July 1998.  The 
diagnoses were status post subtotal gastrectomy, small 
ventral hernia, and duodenal ulcer not found.

In December 2002 a supplemental statement of the case (SSOC) 
was issued which continued the 40 percent evaluation for 
subtotal gastrectomy for duodenal ulcer and zero percent for 
ventral hernia.  

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in June 1999, and the SSOC issued in December 
2000, the appellant has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In this regard, the Board notes the March 2003 letter in 
which the RO advised the veteran of what evidence was 
necessary to establish entitlement, that VA would make 
reasonable efforts to obtain relevant evidence on his behalf 
and of his responsibility in obtaining such evidence.  See 
Quartuccio, supra, see also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The record also reflects that 
the veteran was provided with a comprehensive VA examination.

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to substantiate his entitlement to the benefits sought on 
appeal, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The Board therefore finds 
that no useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  Similarly, as the 
veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  For 
the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
38 C.F.R. § 4.1 (2002) requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work. Separate diagnostic 
codes identify the various disabilities. 

The Court has stated that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition. Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

A service-connected disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years will not be reduced except upon a showing that such 
rating was based upon fraud.  38 C.F.R. § 3.951(b) (2002).  
There has been no such showing in this case.

1.  Subtotal gastrectomy for duodenal ulcer

The veteran is currently assigned a 40 percent disability 
evaluation for his service-connected digestive disability 
under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7308 
(postgastrectomy syndromes).

Historically, the veteran was awarded a 20 percent evaluation 
for service-connected duodenal ulcer with vagotomy and 
gastro-jejunostomy and pylorospasm, effective August 10, 
1964, based upon service medical records which showed he was 
hospitalized in 1961 for duodenal ulcer without obstruction 
and for a perforated duodenal ulcer.  In addition, he had a 
vagotomy and a gastro-jejunostomy.  In June 1978 an 
evaluation of 60 percent was assigned for the service-
connected ulcer disability from July 1, 1966, and then 40 
percent from September 1, 1978, based upon an upper GI series 
which showed evidence of subtotal gastrectomy with prompt 
emptying of the duodenum and no evidence of ulcer or anemia.  
The disability was also re-charaterized as subtotal 
gastrectomy for duodenal ulcer.

Subsequently, the veteran was examined for VA compensation 
purposes in July 1999.  He continued to report increased 
bloating, colicky pains, and diarrhea that occurred at least 
twice a week.  An upper GI at that time showed no 
demonstration of ulcers.  There was marked tenderness in the 
epigastric area.  Bowel sounds were normal and there was no 
organomegaly.  The examiner noted that the veteran's weight 
had been stable since July 1998.  There was no anemia noted.  

A 40 percent evaluation is warranted under DC 7308 for 
moderate postgastrectomy syndromes, characterized by less 
frequent episodes of epigastric disorders with mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  For the next higher evaluation of 60 percent, there 
must be nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 
7308.

The medical evidence does not support the grant of the next 
higher evaluation of 60 percent.  Severe symptoms, to include 
weight loss with malnutrition and anemia, are not shown.  In 
the 1999 VA examination report, the veteran's description of 
his symptomatology is indicative of moderate disturbance 
associated with his digestive disability, which would support 
the currently assigned 40 percent evaluation.  However on 
objective clinical evaluation by the VA examiner, the veteran 
fails to fully meet the criteria for even a 40 percent 
evaluation.  For example, the veteran described his weight to 
be very unstable, up and down, while the examiner noted that 
the veteran's weight had been stable at around 132 to 134 
pounds and his weight at the time of the examination was 
138.3 pounds.  The Board notes that VA outpatient treatment 
reports in 1998 show that, when the veteran was seen in May, 
he weighed 135 pounds, and in July his weight was 134 pounds.  
In a VA outpatient treatment report dated in December 1996 
the veteran's weight was noted to be 136.9 pounds.  The 
examination report at separation from service shows the 
veteran weighed 138 pounds and on VA examination in 1964 his 
weight was reported to be 124 pounds.

For purposes of evaluating weight loss for conditions in 
38 C.F.R. § 4.114, the term "substantial weight loss" means 
a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain 
weight" means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112.  
The veteran's weight as described in the medical documents 
does not meet the criteria for establishing weight loss under 
the regulations.  Since weight loss is one of the symptoms 
that must be shown in order to warrant a 40 percent 
evaluation, as well as a 60 percent evaluation, the criteria 
for a 40 percent evaluation have not been met.  However, the 
veteran's 40 percent evaluation for service-connected 
subtotal gastrectomy for duodenal ulcer has been in effect 
since September 1, 1978, and is therefore protected from 
reduction.  See 38 C.F.R. § 3.951(b).

The Board has considered whether an evaluation in excess of 
40 percent for subtotal gastrectomy for duodenal ulcer is 
appropriate under any other diagnostic code, and has found it 
is not.  An evaluation greater than 40 percent is not 
warranted under DC 7301 (adhesions of peritoneum), as such 
symptomatology is not shown in the medical evidence.  
Moreover, an evaluation in excess of 40 percent is not 
warranted under DC 7304 (gastric ulcer), 7305 (duodenal 
ulcer), or 7306 (marginal ulcer (gastrojejunal)), as the 
medical evidence demonstrates that the veteran does not 
currently have an ulcer.  Nor is DC 7307 (hypertrophic 
gastritis) applicable, as such symptomatology is not shown in 
the medical records.

The veteran has inquired about the legality of the assignment 
of a 60 percent evaluation for his subtotal gastrectomy for 
duodenal ulcer for the limited period from July 1, 1966, to 
August 31, 1978.  He argues that under 38 U.S.C.A. § 1159 
(pertaining to protection of service connection) the 60 
percent evaluation should have been protected since it had 
been in effect for ten or more years.  The Board wishes to 
bring to the veteran's attention that service connection of 
his disability has not been severed at any time.  Service 
connection for his digestive disability was granted in 
December 1964, effective from August 10, 1964, and has 
remained in effect since that time.

The change from a 60 percent evaluation to 40 percent, which 
is in question, affected the evaluation of the disability, 
not its service connection status.  The law regarding the 
preservation of ratings/evaluations is found under 38 C.F.R. 
§ 3.951(b) and provides, in pertinent part, that a disability 
which has been continuously rated at or above any particular 
level for 20 or more years for compensation purposes will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based upon fraud.  

The evidence shows that the 60 percent evaluation was 
effective from July 1, 1966 to August 31, 1978 and was not in 
effect for 20 or more years and therefore was not subject to 
the preservation or protection of the evaluation under the 
rule under § 3.951(b).

2.  Ventral hernia

The veteran essentially claims that the severity of his 
service-connected ventral hernia warrants a higher 
(compensable) disability rating. 

The veteran's service-connected ventral hernia is currently 
evaluated as zero percent disabling pursuant to 38 C.F.R. § 
4.114, DC 7339.  The criteria under 38 C.F.R. § 4.114, DCs 
7311 to 7354 were amended effective July 2, 2001.  Where the 
law and regulations change while a case is pending, the 
version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, in this instance the 
provisions under DC 7339 have remained the same under the 
amended version.  Therefore, the Board finds that while the 
new regulations were enacted during the pendency of this 
appeal, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), 

Under Diagnostic Code 7339, a noncompensable evaluation is 
warranted for postoperative ventral hernia evidenced by 
healed postoperative wounds, no disability, belt not 
indicated.  A 20 percent evaluation is warranted for a small 
post operative ventral hernia, not well supported by belt 
under ordinary conditions, or healed ventral hernia or post 
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Large postoperative 
ventral hernia, not well supported by belt under ordinary 
conditions warrants a 40 percent evaluation.  A 100 percent 
evaluation is warranted for massive postoperative ventral 
hernia, persistent, severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable.

Here, the Board finds that a compensable evaluation for the 
postoperative ventral hernia is not warranted.  In this 
regard, the veteran reported that as long as he avoided heavy 
weight lifting and uses a brace when he is working, he does 
not have any problems with his hernia disability.  The VA 
examiner noted that there was a small ventral hernia felt 
with no signs of incarceration and there was no pain with 
deep palpation of the hernia.  These findings do not 
demonstrate the presence of a small hernia not well supported 
by a belt under ordinary conditions, or a healed ventral 
hernia or post-operative wounds with weakening of the 
abdominal wall and indication for a supporting belt, in order 
to warrant the minimum compensable evaluation of 20 percent.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a compensable evaluation for the 
service-connected ventral hernia.

C.  Extra-schedular consideration

The Court has held that the question of an extra-schedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extra-schedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the January 1999 rating decision, the RO considered  an 
extra-schedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b), but did not determine that an extra-schedular 
evaluation was warranted for the veteran's service-connected 
subtotal gastrectomy for duodenal ulcer or ventral hernia.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extra-schedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  As to the disabilities presented in this 
claim, the Board cannot conclude that the disability picture 
is so unusual or exceptional, with such related factors as 
frequent hospitalization or marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  

There is no evidence that the service-connected disabilities 
present an unusual or exceptional disability picture.  There 
is no medical evidence that the clinical picture is in any 
way out of the ordinary, and the veteran has pointed to none.  
The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.

Accordingly, the Board determines that the assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the veteran's service-connected 
disabilities


ORDER


Entitlement to an evaluation in excess of 40 percent for 
residuals of subtotal gastrectomy for duodenal ulcer is 
denied.

Entitlement to a compensable evaluation for a ventral hernia 
is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

